DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 8/10/18 and 10/4/18. It is noted, however, that applicant has not filed a certified copy of the KR10-2018-0093992 and KR10-2018-0118499 applications as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/27/19 and 11/20/19 comply with the provisions of 37 CFR 1.97.  Accordingly, the examiner considered the information disclosure statements.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the structural parts of the variable focus lens necessary in order to change focusing position based on color such that each color light forms a focus at the same position.  The use of functional language in a claim may fail  “to provide a In re Swinehart, 439 F.2d 210, 213 (CCPA 1971).  For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008).  MPEP 2173.05(g).   For examination purposes any structure that meets the functional limitation of claim 1 will be deemed prior art.  
Claims 5-9, 14-15 and 17-22 and 24 are rejected for depending on rejected Claims 1, 10, and 23.  Claims 2-4, 11-13, and 16 provide structure for the functional limitation. 
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 recites the limitations "the first, the second, and the third wavelength selective retarder". There is insufficient antecedent basis for this limitation in the claim. Claim 8 currently depends on Claim 6, the wavelength selection retarders are not introduced until Claim 7.  For examination purposes, the claim will be treated as depending on Claim 7.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oh (US 2018/0239177).
Regarding Claim 1
Regarding Claim 6: Oh discloses the invention as described in Claim 1 and further teaches wherein the at least one color of light comprises a first color light, a second color light, and a third color light (¶209), wherein the at least one variable focus lens (¶286, fig 32B) comprises: a first variable focus lens configured to focus the first color light at a first position (3200-R); a second variable focus lens configured to focus the second color light at the first position (3200-G); and a third variable focus lens configured to focus the third color light at the first position (3200-B), and wherein the first variable focus lens, the second variable focus lens, and the third variable focus lens are sequentially disposed (fig 32B).
Regarding Claim 9: Oh teaches the invention as described in Claim 1 and further teaches a wavelength selective retarder provided in front of the at least one variable focus lens and configured to selectively delay a phase based on a color of an incident light (fig 33D, HWP).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Oh (US 2018/0239177).
Regarding Claim 7: Oh discloses the invention as described in Claim 1 but does not specifically teach a first wavelength selective retarder in front of the first variable focus lens, a second retarder between the first and second lenses, and a third retarder between the second and third lenses.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date to try and provide the device of Oh with this alternating configuration with a reasonable expectation of success because Oh teaches interspersing wavelength selective retarders between variable focus lenses (fig 33D) and also that the variable focus lenses can be made of less layers (¶286).  

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US 2018/0239177) in view of Choi et al (US 2013/0314649). 
Regarding Claim 2: Oh discloses the invention as described in Claim 1 but does not specifically teach the structure provided for in Claim 2.  However, in a similar field of endeavor, Choi teaches a focus modulation optical system wherein the at least one variable focus lens (fig 7A) comprises: a first substrate (12); a first electrode layer provided on the first substrate (14); a second substrate disposed opposite the first substrate (22); a second electrode layer provided on the second substrate (24); and a liquid crystal layer provided between the first substrate and the second substrate (18) comprising a plurality of active lenses that are configured to change based on a voltage applied between the first electrode layer and the second electrode layer (FLU1-4, ¶95-96).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Oh with the structure of Choi for the purpose of providing the ability to easily switch between two and three-dimensional display modes (¶24). 
Regarding Claim 3: Oh in view of Choi discloses the invention as described in Claim 2 and Choi further teaches wherein the first electrode layer and the second electrode layer comprises stripe shape electrodes that are disposed apart from each other (fig 7A). Motivation to combine is the same as Claim 2. 
Regarding Claim 4: Oh in view of Choi discloses the invention as described in Claim 3 and Choi further teaches wherein at least a shape of the active lenses is adjusted based on a voltage applied to the stripe-shape electrodes (¶95-96). Motivation to combine is the same as Claim 2. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Oh (US 2018/0239177) in view of Patterson et al (US 2019/0129178).
Regarding Claim 5: Oh discloses the invention as described in Claim 1 but does not specifically teach a fixed focus lens configured to focus light incident on the variable focus lens.  However it would have been obvious to one of ordinary skill in the art before the effective filing date to try and provide a fixed focus lens to focus light incident on the variable focus lens with a reasonable expectation of success because Patterson teaches that the use of fixed focus lenses is well known to allow a user to see more clearly (¶152).  

Claims 10, 14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Whitehead et al (US2004/0095558) in view of Oh (US 2018/0239177).
Regarding Claim 10: As best understood, Whitehead teaches a display device (fig 1) comprising: a light source configured to emit a plurality of color lights (12); a focus modulation optical system comprising at least one variable focus lens (16), and a spatial light modulator (20+18) configured to form a holographic image by diffracting light output from the focus modulation optical system (¶31).  Whitehead does not specifically teach the variable focus lens being configured to change a focusing position of incident light based on a color of incident light.  However, in a similar field of endeavor, Oh teaches a focus modulation optical system (figs 32-34) comprising: at least one variable focus lens configured to change a focusing position of incident light by electrical control according to a color (¶291), wherein the at least one variable focus lens is variable such that each color light form a focus at a same position (¶286).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Whitehead with the variable focus lens of Oh for the purpose of projecting images as if the images originated from different depths (¶8). 
Regarding Claim 14: Whitehead in view of Oh discloses the invention as described in Claim 10 but does not specifically teach a wavelength selective retarder in front of the at least one variable focus lens. However, Oh further teaches a wavelength selective retarder provided in front of the at least one variable focus lens and configured to selectively delay a phase based on a color of an incident light (fig 33D, HWP).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the combined device of Whitehead and Oh with the wavelength selective retarder of Oh for the purpose of focusing the image (¶289-290). 
Regarding Claim 17: Whitehead in view of Oh discloses the invention as described in Claim 10 and Oh further teaches wherein the at least one variable focus lens comprises a first color light, a second color light, and a third color light (¶209), wherein the at least one variable focus lens (¶286, fig 32B) comprises: a first variable focus lens configured to focus the first color light at a first position (3200-R); a second variable focus lens configured to focus the second color light at the first position (3200-G); and a third variable focus lens configured to focus the third color light at the first position (3200-B), and wherein 
Regarding Claim 18: Whitehead in view of Oh discloses the invention as described in Claim 17 but does not specifically teach a first wavelength selective retarder in front of the first variable focus lens, a second retarder between the first and second lenses, and a third retarder between the second and third lenses.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date to try and provide the combined device of Whitehead and Oh with this alternating configuration with a reasonable expectation of success because Oh teaches interspersing wavelength selective retarders between variable focus lenses (fig 33D) and also that the variable focus lenses can be made of less layers (¶286).  Motivation to combine is the same as Claim 10. 
Regarding Claim 19: Whitehead in view of Oh discloses the invention as described in Claim 17 and Whitehead further teaches a controller configured to control the light source to simultaneously emit first, second, and third color light, and control the first, second, and third variable focus lenses to adjust a focusing position corresponding to each of the first, second, and third color light respectively (39).  

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Whitehead et al (US2004/0095558) in view of Oh (US 2018/0239177) in further view of Choi et al (US 2013/0314649). 
Regarding Claim 11
Regarding Claim 12: Whitehead in view of Oh in further view of Choi discloses the invention as described in Claim 11 and Choi further teaches wherein the first electrode layer and the second electrode layer comprises stripe shape electrodes that are disposed apart from each other (fig 7A). Motivation to combine is the same as Claim 11. 
Regarding Claim 13: Whitehead in view of Oh in further view of Choi discloses the invention as described in Claim 12 and Choi further teaches wherein at least a shape of the active lenses is adjusted based on a voltage applied to the stripe-shape electrodes (¶95-96). Motivation to combine is the same as Claim 11. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Whitehead et al (US2004/0095558) in view of Oh (US 2018/0239177) in further view of Patterson et al (US 2019/0129178).
Regarding Claim 15: Whitehead in view of Oh discloses the invention as described in Claim 14 but does not specifically teach a fixed focus lens configured to focus light to be emitted on the wavelength selective retarder.  However it would have been obvious to one of ordinary skill in the art before the effective filing date to try and provide a fixed focus lens to focus light incident on the variable focus lens with a reasonable expectation of success because Patterson teaches that the use of fixed focus lenses is well known to allow a user to see more clearly (¶152).  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Whitehead et al (US2004/0095558) in view of Oh (US 2018/0239177) in further view of Choi et al (US 2013/0314649) in further view of Patterson et al (US 2019/0129178).
 Regarding Claim 16: Whitehead in view of Oh in further view of Choi discloses the invention as described in Claim 12 but does not specifically teach a fixed focus lens configured to focus light to be emitted on the at least one variable focus lens.  However it would have been obvious to one of ordinary skill in the art before the effective filing date to try and provide a fixed focus lens to focus light incident on the variable focus lens with a reasonable expectation of success because Patterson teaches that the use of fixed focus lenses is well known to allow a user to see more clearly (¶152).  


Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Whitehead et al (US2004/0095558) in view of Oh (US 2018/0239177) in further view of Choi et al (US 2018/0173057), cited by applicant. 
Regarding Claim 20: Whitehead in view of Oh discloses the invention as described in Claim 10 but does not specifically teach a beam deflector configured to deflect the plurality of color lights emitted from the light source.  However, in a similar field of endeavor, Choi ‘057 teaches a display device (fig 1) comprising a beam deflector configured to deflect the plurality of color lights emitted from the light source (400).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the combined device of Whitehead and Oh with the beam deflector of Choi ‘057 for the purpose of controlling a travel direction of the light beam (¶68). 
Regarding Claim 21: Whitehead in view of Oh discloses the invention as described in Claim 10 but does not specifically teach a position detection sensor.  However, in a similar field of endeavor, Choi ‘057 teaches a position detector sensor configured to detect a position of a viewer viewing the holographic image (fig 1, 800). It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the combined device of Whitehead and Oh with the position detector sensor of Choi ‘057 for the purpose of changing the travel direction of the light beam based on the users movement (¶68).  

Allowable Subject Matter
Claim 23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 8, 22, and 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Although the prior art teaches a holographic display device with a variable focus lens, the prior art taken either .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M DEHERRERA whose telephone number is (303)297-4237.  The examiner can normally be reached on Monday-Thursday 8:30-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        2/2/21